PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,739,938
Issue Date: August 11, 2020
Application No. 13/344,216
Filing or 371(c) Date: January 5, 2012
For: CUSTOMIZING A TAG CLOUD
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182, filed, April 25, 2022, to correct the spelling of the name of inventor “Paul Eric Bastide” to – “Paul Roger Bastide” --.  

The petition is GRANTED.

Office records have been corrected to reflect the correct spelling of the above-named inventor.  

The issue fee in this case was paid on August 11, 2020.  Therefore, the printing of the patent has progressed to the point where the correct spelling of the inventor’s name could not be included on the front page of the Letters Patent. The certificate of correction pursuant to the provisions of 37 CFR 1.323 and the required fee of $160 has been received.

As authorized, the $420 fee for the petition under 37 CFR 1.182 has been assessed to petitioner’s deposit account.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Mr. Steven L. Nichols    appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts.  If, Mr. Steven L. Nichols desires to receive correspondence regarding this file, the appropriate power of attorney documents must be submitted.  A courtesy copy of this decision is being mailed to Mr. Steven L. Nichols, the petitioner herein.  However, until otherwise instructed, all future correspondence regarding this application file will be directed solely to the above-noted correspondence address of record.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-2991.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.
	
The Certificates of Correction Branch will be notified of this decision granting this petition and directing issuance of the requested Certificate of Correction.




/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        
cc:	Steven L. Nichols
	Intellectual Property Practice Group
	Fabian VanCott
	215 South State Street, Suite 1200
	Salt Lake City, UT  84111-2323